FILED
                             NOT FOR PUBLICATION                                 APR 20 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10070

               Plaintiff - Appellee,              D.C. No. 2:08-CR-00723-SRB

  v.
                                                  MEMORANDUM *
RICHARD STEVEN RIESS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Richard Steven Riess appeals from his jury-trial conviction and 24-month

sentence for perjury, in violation of 18 U.S.C. § 1621 and falsely representing

himself to be a citizen of the United States, in violation of 18 U.S.C. § 911.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Riess’ counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. Appellant has filed a pro se supplemental brief, but no

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                     09-10070